
	

115 HR 4279 : Expanding Investment Opportunities Act
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 4279
		IN THE SENATE OF THE UNITED STATES
		January 18, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To direct the Securities and Exchange Commission to revise any rules necessary to enable closed-end
			 companies to use the securities offering and proxy rules that are
			 available to other issuers of securities.
	
	
 1.Short titleThis Act may be cited as the Expanding Investment Opportunities Act. 2.Parity for closed-end companies regarding offering and proxy rules (a)Revision to rulesNot later than the end of the 180 period beginning on the date of enactment of this Act, the Securities and Exchange Commission shall propose and, not later than 1 year after the date of enactment of this Act, the Securities and Exchange Commission shall finalize any rules, as appropriate, to allow any closed-end company, as defined in section 5(a)(2) of the Investment Company Act of 1940 (15 U.S.C. 80a–5), that is registered as an investment company under such Act, and is listed on a national securities exchange or that makes periodic repurchase offers pursuant to section 270.23c–3 of title 17, Code of Federal Regulations, to use the securities offering and proxy rules, subject to conditions the Commission determines appropriate, that are available to other issuers that are required to file reports under section 13 or section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m; 78o(d)). Any action that the Commission takes pursuant to this subsection shall consider the availability of information to investors, including what disclosures constitute adequate information to be designated as a well-known seasoned issuer.
 (b)Treatment if revisions not completed in a timely mannerIf the Commission fails to complete the revisions required by subsection (a) by the time required by such subsection, any registered closed-end company that is listed on a national securities exchange or that makes periodic repurchase offers pursuant to section 270.23c–3 of title 17, Code of Federal Regulations, shall be deemed to be an eligible issuer under the final rule of the Commission titled Securities Offering Reform (70 Fed. Reg. 44722; published August 3, 2005).
			(c)Rules of construction
 (1)No effect on Rule 482Nothing in this section or the amendments made by this section shall be construed to impair or limit in any way a registered closed-end company from using section 230.482 of title 17, Code of Federal Regulations, to distribute sales material.
 (2)ReferencesAny reference in this section to a section of title 17, Code of Federal Regulations, or to any form or schedule means such rule, section, form, or schedule, or any successor to any such rule, section, form, or schedule.
				
	Passed the House of Representatives January 17, 2018.Karen L. Haas,Clerk
